Citation Nr: 0723951	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  98-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic right 
elbow disability.  

2.  Entitlement to service connection for residuals of a left 
wrist fracture, with post-operative fusion.

3.  Entitlement to service connection for a chronic right 
wrist disability.  

4.  Entitlement a compensable rating for post-operative 
residuals, cyst removal, of the left wrist.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and September 2003 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
disabilities of the right elbow and left and right wrist, and 
a compensable rating for his residuals of a ganglion cyst 
removal from the left wrist.  The veteran subsequently 
initiated and perfected appeals of these determinations.  In 
March 2007, the veteran testified on his own behalf before 
the undersigned Veterans Law Judge.  

The veteran's service connection claim for a right elbow 
disability was originally presented to the Board in January 
2000, at which time the Board found new and material evidence 
had been presented to reopen this claim.  It was then 
remanded for additional development.  


FINDINGS OF FACT

1.  Competent evidence of a current right elbow disability 
resulting from an in-service disease or injury of the right 
elbow has not been presented.  

2.  Competent evidence of a current left wrist disability 
resulting from an in-service disease or injury of the left 
wrist has not been presented.  

3.  Competent evidence of a current right wrist disability 
resulting from an in-service disease or injury of the right 
wrist has not been presented.  

4.  The veteran's post-operative residuals, cyst removal, of 
the left wrist do not result in any limitation of motion of 
the left wrist, and his surgical scar of the wrist is non-
tender and well-healed.  


CONCLUSIONS OF LAW

1.  A disability of the right elbow was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  A disability of the left wrist was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  A disability of the right wrist was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

4.  The criteria for a compensable rating for post-operative 
residuals, cyst removal, of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5215, 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The June 2002 letter, as 
well as subsequent communications to the veteran, informed 
the claimant that additional information or evidence was 
needed to support the claims and asked the claimant to send 
the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available.  The claimant was also 
afforded VA examinations on several occasions, most recently 
in September 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected residuals of a 
ganglion cyst removal since the claimant was last examined.  
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The most recent VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  VA has no additional unfulfilled 
responsibilities to assist the veteran or provided additional 
information.



I. Service connection

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

A. Right elbow

The veteran seeks service connection for a right elbow 
disability.  The veteran's medical records are negative for 
any disability of the right elbow at the time he was examined 
for service entrance in May 1976.  An April 1979 periodic 
service examination was also negative for any disability of 
the right elbow.  In June 1980 the veteran sustained multiple 
abrasions along his arms following a motorcycle accident.  
However, by the time of the veteran's February 1982 service 
separation examination, he had no noted abnormalities of the 
right elbow.  

Subsequent to service, the veteran was afforded VA orthopedic 
examination in May 1983.  He reported a history of a right 
elbow injury in service.  On physical examination, he had 
full range of motion in the right elbow.  A moveable cord-
like firm subcutaneous structure beneath the right olecranon 
process measuring 1/4 x 1/4 inch was also noted.  The final 
impression was of a history of a right elbow contusion with a 
subcutaneous fibrous mass.  

In February 1988, the veteran sought VA treatment for his 
right elbow.  He reported a history of a right elbow injury 
in 1979, during military service.  On objective examination, 
the veteran had full range of motion without crepitus of the 
right elbow.  Tinel's sign was positive at the ulnar nerve.  
He was given medication and told to return if the problem 
continued.  

A VA orthopedic examination was afforded the veteran in June 
2002.  He gave a history of injuring his right wrist and 
elbow in service.  On physical examination, he had full range 
of motion of the right elbow, albeit with reports of pain.  
X-rays of the right elbow were within normal limits.  The 
examiner could find no objective or radiographic evidence of 
disability in the right elbow, and found no indication of a 
current disability resulting from an in-service injury.  

A VA examination and medical opinion was most recently 
afforded the veteran in September 2006 in connection with his 
claim.  The examiner reviewed the veteran's claims folder, 
including his service medical records, and noted the 
veteran's report of injuring his right upper extremity as the 
result of a fall in service.  However, the examiner also 
noted the veteran's complaints at that time concerned his 
right hand and not his right elbow.  

On physical examination, the veteran had no swelling or 
effusion of the right elbow.  He did exhibit discomfort to 
palpation of the ulnar nerve in the cubital tunnel consistent 
with an ulnar neuritis.  Range of motion testing reflected 
extension to 0 degrees and flexion to 140 degrees, with mild 
discomfort noted at full flexion.  Minimal discomfort to 
palpation of the olecranon was also noted, possibly due to 
mild bursitis.  Motor strength of the right elbow was 5/5, 
and sensation was intact.  No atrophy of the right upper 
extremity was noted.  A previous clinical history of carpal 
tunnel syndrome was noted, and the veteran was reportedly 
awaiting a carpal tunnel release operation in the near 
future.  September 2006 x-rays of the right elbow confirmed 
early degenerative changes.  After considering the physical 
examination findings and the veteran's medical history as 
detailed within the claims folders, the examiner concluded 
the veteran did not sustain a chronic disability of the right 
elbow during military service, and any current disability, to 
include ulnar neuritis, was "less likely [than] not a result 
of" an in-service injury.  

At his March 2007 personal hearing at the RO before the 
undersigned Veterans Law Judge, the veteran stated he 
originally injured his right elbow as the result of a fall 
off a telephone poll during military training.  He stated it 
continued to cause him pain and discomfort to the present 
day.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right elbow disability.  The 
veteran's service medical records are essentially negative 
for any disease or injury specific to the right elbow, and no 
such disability was noted on service separation examination 
in February 1982.  Additionally, post-service VA examinations 
have noted only episodic ulnar neuritis of the right elbow 
which, according to the September 2006 VA examination report, 
was less likely than not a result of an in-service disease or 
injury.  Because the September 2006 VA medical opinion was 
based both on a full review of the evidence of record as well 
as physical examination of the veteran, the opinion is 
probative.  In the absence of any evidence to the contrary, 
the Board must conclude that the veteran did not incur a 
disease or injury of the right elbow during military service, 
which resulted in a current chronic disability.  Service 
connection for a right elbow disability must therefore be 
denied.  

The veteran contends that he sustained a chronic injury of 
the right elbow during military service, and thus service 
connection is warranted for such a disability.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, service connection for a right elbow 
disability must be denied, as the preponderance of the 
evidence indicates the veteran did not sustain a chronic 
right elbow disability during active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



B. Left wrist disability

The veteran seeks service connection for a left wrist 
disability, to include residuals of a left wrist fracture.  
In adjudicating the veteran's claim, the Board notes the 
veteran has already been afforded service connection for 
residuals of ganglion cyst removal of the left wrist.  

The veteran's medical records are negative for any disability 
of the left wrist at the time he was examined for service 
entrance in May 1976.  In July 1976 the veteran sought 
treatment for a left wrist injury sustained as a result of a 
fall while marching.  Physical examination revealed abrasions 
along the palmar surface of the left wrist, with swelling and 
tenderness.  A contusion hematoma was diagnosed, and his left 
forearm was placed in a splint.  He was also given a profile 
for 2 weeks.  In January 1977, he again sought treatment for 
left wrist pain, and claimed a history of a left wrist 
fracture 3 months prior.  A cyst was also noted at that time.  
X-rays of the left wrist were within normal limits, with no 
evidence of significant abnormality, including fracture.  He 
was again given a profile.  

In March 1977, the veteran had surgical removal of the cyst 
of the left wrist.  His post-operative recovery was 
uneventful, with the exception of some swelling of the wrist 
noted later that month.  In May 1977, the veteran again 
reported pain in the left wrist.  The left wrist was tender 
on palpation, and possible recurrence of a cyst was 
suspected.  He was again given a profile.  In June 1977 the 
veteran had similar complaints of pain around his surgery 
site.  A June 1977 orthopedic consultation resulted in an 
impression of teno-synovitis of the left wrist.  His left 
wrist was subsequently placed in a splint and a temporary 
profile was assigned.  In July 1977 the veteran's case was 
presented to the pre-operative clinic for possible surgery, 
but doctors instead decided to allow his earlier post-
operative wound additional time to heal.  In September 1977 
the veteran's surgical incision was still tender, and he was 
told to return in 6 months to check on the healing process.  
An April 1979 periodic examination was negative for any 
disability of the left wrist, although the veteran's history 
of cyst removal was noted.  The veteran received treatment in 
May 1980 for an unspecified wound to the left arm and 
shoulder.  The wound was cleaned and dressed on several 
occasions that month.  X-rays of the left shoulder were 
negative for significant abnormality.  In June 1980 the 
veteran sustained multiple abrasions along his arms following 
a motorcycle accident.  By the time of the veteran's February 
1982 service separation examination, he had no noted 
abnormalities of the left wrist; however, his 1977 cyst 
excision was noted.  

Subsequent to service, the veteran was afforded VA orthopedic 
examination in May 1983.  His history of a ganglion cyst 
removal during service was noted.  The veteran reported 
continuing pain of the left wrist.  On physical examination, 
he had full range of motion of the wrist, with his surgical 
scar noted.  The final impression was of status post excision 
of a cyst of the left wrist, symptomatic.  

The veteran again sought VA treatment for left wrist pain in 
February 1988.  He stated his pain was aggravated by 
activity.  Physical examination revealed the left wrist to 
display full range of motion, with intact neurovascular 
structure.  Some tenderness was noted beneath his well-healed 
surgical scar.  

In December 1992, the veteran sustained a left wrist fracture 
as a result of a fall at work.  He was hospitalized at the 
time and his left wrist was surgically repaired.  In 
September 1996, the veteran was treated at a VA hospital for 
a fracture of the left olecranon in a fight.  His fracture 
was surgically repaired, and he had a normal post-operative 
recovery.  

After a longstanding history of left wrist pain, the veteran 
was afforded surgical fusion of the left wrist by VA in May 
2001.  His post-operative recovery was without complications.  
The veteran has continued to report chronic pain of the left 
wrist.  At his March 2007 hearing, the veteran testified that 
he initially fractured his left wrist during military 
service, and had continued to experience left wrist pain and 
stiffness since that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left wrist disability.  The 
veteran's service medical records do not show any finding of 
a left wrist fracture during service, although the veteran 
did sustain a contusion to the left wrist following a fall in 
service.  X-rays of the left wrist taken at that time were 
negative for a fracture.  Thereafter, he had a ganglion cyst 
of the left wrist which was surgically removed, and for which 
he has already been awarded service connection.  By the time 
of his February 1982 service separation medical examination, 
he had no noted abnormalities of the left wrist.  The first 
competent evidence of a fracture of the left wrist dates to 
December 1992, when the veteran fractured his left wrist in a 
fall at work.  This injury eventually required a surgical 
fusion of the wrist in May 2001.  As this fracture occurred 
approximately 10 years after the veteran's separation from 
active military service, service connection for residuals of 
such an injury is not warranted.  Additionally, competent 
evidence has not been presented establishing a nexus between 
any current left wrist disability and an in-service disease 
or injury.  In the absence of such evidence, service 
connection for a left wrist disability must be denied.  

The veteran has himself alleged that he sustained a chronic 
injury of the left wrist during military service, and thus 
service connection is warranted for such a disability.  A 
unit photo showing the veteran with a "cast" on his left 
arm, as described at his travel Board hearing, would coincide 
with the splint for treatment of a contusion or hematoma from 
a fall documented in July 1976, and from which there was no 
residual disability.  In any event, as a layperson, this 
veteran is not competent to make medical conclusions; thus, 
his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, service connection for a left wrist disability 
must be denied, as the preponderance of the evidence 
indicates the veteran did not sustain a chronic left wrist 
disability during active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C. Right wrist

The veteran's medical records do not show any disability of 
the right wrist at the time he was examined for service 
entrance in May 1976.  In March 1977, the service medical 
records show that he sought treatment for swelling and 
tenderness of the right hand following a fall.  X-rays of the 
right hand were negative for fracture or other bony 
abnormality, and a soft tissue injury was diagnosed.  An 
April 1979 periodic examination was negative for any current 
disability of the right wrist.  In June 1980 the veteran 
sustained multiple abrasions along his arms following a 
motorcycle accident.  At the time of the veteran's February 
1982 service separation examination, he had no noted 
abnormalities of the right wrist.  

A VA orthopedic examination was afforded the veteran in June 
2002.  He gave a history of injuring his right wrist and 
elbow in service.  On physical examination, he had full range 
of motion of the right wrist, albeit with reports of pain.  
X-rays of the right wrist were generally within normal 
limits, with the exception of a small erosive-type change at 
the distal lateral ulna.  The examiner could find no 
objective or radiographic evidence of disability in the right 
wrist, and found no indication of a current disability 
resulting from an in-service injury.  

At his March 2007 Board hearing, the veteran stated he 
initially injured his right wrist in service as the result of 
a fall, and sustained additional injuries to the wrist as the 
result of a motorcycle accident.  He stated he continued to 
experience a right wrist disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the grant of 
service connection for a right wrist disability.  Although 
the veteran sought in-service treatment for right hand injury 
in 1977, x-rays of the right hand and wrist were negative for 
fracture, and no abnormalities of the right hand were noted 
on his February 1982 service separation examination.  More 
recently, he reportedly had no objective or radiographic 
evidence of a disability of the right wrist on VA orthopedic 
examination in June 2002.  In the absence of a current 
disability, service connection must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, even 
assuming the veteran's contentions of right wrist pain are 
sufficient evidence of a current disability, he has not 
submitted evidence establishing a nexus between any current 
right wrist disability and any in-service disease or injury.  
In the absence of evidence both of a current right wrist 
disability and any objective relationship to an in-service 
disease or injury, service connection for a right wrist 
disability must be denied.  

The veteran has alleged that he sustained a chronic injury of 
the right wrist during military service, and thus service 
connection is warranted for such a disability.  As previously 
discussed, however, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In conclusion, service connection for a right 
wrist disability must be denied, as the preponderance of the 
evidence indicates the veteran did not sustain a chronic 
right wrist disability during active military service.  Since 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Increased rating

The veteran also seeks a compensable rating for post-
operative residuals of a cyst removal from the left wrist.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

The veteran's service-connected left wrist disability is 
currently rated as noncompensable or at 0 percent under 
Diagnostic Code 5215, for limitation of motion of the wrist.  
This Code grants a 10 percent rating for limitation of motion 
of the wrist where dorsiflexion is less than 15 degrees or 
where palmar flexion is limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  A 10 percent 
evaluation is the only schedular rating provided under 
Diagnostic Code 5215.  The veteran's disability has also been 
considered under Diagnostic Code 7804, for scars, which 
provides a 10 percent rating for scars which are superficial 
and painful on objective examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  Under such codes, where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2006).  

As noted, the veteran had a ganglion cyst surgically removed 
during military service.  His service medical records 
indicate he continued to experience left wrist pain following 
his surgery, but the wrist was negative for fracture or other 
clinical findings.  Following service, the veteran fractured 
his left wrist in a fall at work in December 1992.  This 
injury eventually required a surgical fusion of the wrist in 
May 2001.  When assessing the degree of impairment resulting 
from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2006).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
residuals of a ganglion cyst removal in adjudicating this 
appeal.

Review of the record does not indicate any current residuals 
attributable to the veteran's in-service surgical removal of 
his ganglion cyst.  Although the veteran has had significant 
medical treatment of his left wrist disability during the 
pendency of this appeal, the competent medical evidence 
indicates his current impairment is related to his December 
1992 left wrist fracture many years after service, and not 
the in-service ganglion cyst removal.  No current limitation 
of motion or other impairment of the left wrist has been 
attributed by a competent medical examiner to the veteran's 
service-connected left wrist disability, and therefore a 
compensable rating under Diagnostic Code 5215 is not 
warranted.  See also 38 C.F.R. § 4.31 (2006).  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2006).  In the present case, the 
veteran has a surgical scar of the left wrist as a result of 
his ganglion cyst removal in service.  However, according to 
the various examination reports since-service, the veteran's 
scar is well-healed and non-tender, resulting in no current 
disability.  Based on this finding, a compensable rating is 
not warranted under Diagnostic Code 7804 for a superficial 
scar which is painful on objective examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected wrist disability presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a ganglion cyst 
removal of the left wrist have not required extended periods 
of hospitalization since the initiation of this appeal, and 
are not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is 
unemployed secondary to unrelated medical problems.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of a compensable rating for the veteran's post-
operative residuals of a ganglion cyst removal of the left 
wrist.  The benefit of the doubt doctrine is inapplicable in 
such circumstances.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right elbow 
disability is denied.  

Entitlement to service connection for a left wrist disability 
is denied.  

Entitlement to service connection for a right wrist 
disability is denied.  

Entitlement a compensable rating for post-operative 
residuals, cyst removal, of the left wrist is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


